Title: To Benjamin Franklin from ——— Purtchaires, 20 January 1778: résumé
From: Purtchaires, ——
To: Franklin, Benjamin


<Toul, January 20, 1778, in French: At forty-five I have served my country as a magistrate for the statutory term, and deserve to retire. A large family requires further work from me, and I have a thousand louis with which to make a good start in the United States, where land needs only men. To adopt this plan without advice would be irreparable stupidity; it can succeed with your protection, for which I ask. I am not unworthy. My motives do not disgrace me or you, and I could cite my sponsors (M. de la Galaisiere, conseiller d’etat, and Mr. de Brocvielle, curé of Versailles) if the post I hold did not sufficiently prove that neither wretchedness nor infamy is behind my emigrating. Give me, then, your guidance.>